NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

METROPCS GEORGIA, LLC, a Delaware               No. 19-35402
corporation,
                                                D.C. No. 2:18-cv-01476-RAJ
                Plaintiff-Appellee,

 v.                                             MEMORANDUM*

JAD DEA, an individual,

                Defendant-Appellant,

and

METRO DEALER, INC., a Florida
corporation; MOBILE USA, INC., a Florida
corporation,

                Defendants.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Richard A. Jones, District Judge, Presiding

                            Submitted January 8, 2020**

Before:      CALLAHAN, NGUYEN, and HURWITZ, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Jad Dea appeals pro se from the district court’s order granting a preliminary

injunction in MetroPCS Georgia LLC’s diversity action against Dea. We have

jurisdiction under 28 U.S.C. § 1292(a)(1). We review de novo questions of our

own jurisdiction, Hunt v. Imperial Merchant Servs., Inc., 560 F.3d 1137, 1140 (9th

Cir. 2009), and we dismiss this appeal as moot.

      The district court’s April 15, 2019 order granting a preliminary injunction

against Dea specified that the injunction would “remain in effect for six months, or

until the trial on this matter, whichever comes first.” The six-month injunction

period has expired and MetroPCS Georgia LLC has not sought to renew the

injunction. Accordingly, we dismiss this appeal as moot. See Am. Tunaboat Ass’n

v. Brown, 67 F.3d 1404, 1407 (9th Cir. 1995) (“A case is moot if it has lost its

character as a present, live controversy. We cannot take jurisdiction over a claim

as to which no relief can be granted.” (citations omitted)); see also Shell Offshore

Inc. v. Greenpeace, Inc., 815 F.3d 623, 628 (9th Cir. 2016) (dismissing as moot an

appeal of preliminary injunction where the injunction expired and the plaintiff did

not seek to renew the injunction; explaining that this court’s “jurisdiction [in such

appeals] hinges on whether the parties have a continued, legally cognizable interest

in the validity of the injunction”).

      DISMISSED.




                                          2                                    19-35402